DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the two of the tank circuit sensors” is not disclosed in the specification [paragraphs 56-57] disclose “each sensor of the sensor layer 608 is implemented as a tank circuit comprising a passive tank circuit 904-1 responsive to a signal from an oscillator, such as a crystal oscillator (not shown) or an active tank circuit 904-2 (generally referred to as tank circuits 904 herein), as illustrated in FIG. 11.” and [paragraph 71] merely disclose “the microcontroller 628 is programmed with an expected frequency, phase, or both of each sensor and wherein the tank circuit 904 generates another phase, another frequency, or no frequency when the product packaging material is tampered with.”  Nowhere in the specification discloses each sensor implemented two tank circuits and the expected frequency, expected phase or both of at least two of the tank circuit sensors as claimed. 
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. [US 2019/0355462; Isom].
Per claim 1. Isom discloses a device for detecting a tampering of a product (e.g. pill) in a product packaging material (109) [see Fig. 1] the device comprising: 

a communication device (transceiver 105) for relaying information regarding a status of the product packaging material by the microcontroller based on the detected resistance, such as packing has been twisted, tampered, slightly opened or opened [para. 45].
Isom does not explicitly mention the bendable resistance sensors comprising a metal wire line on each of a plurality of resistance layers, however Isom shows that at least a plurality of bendable sensors (107, 204 and 607) include one or more traces, wherein traces are formed of material that conduct electricity, as cited “The microcontroller 101 may monitor resistance changes, capacitance changes, voltage changes, or some other electrical characteristic in each trace or bendable sensor. The monitoring may be continuous or may occur at specified intervals. For instance, the microcontroller may poll the traces every second, every minute, every 10 minutes, etc., to determine whether resistance, capacitance, or other measurements have changed for each trace.” [para. 42] and “the bendable sensor 607 may include one or more traces. These traces may be generated and applied using printable ink. In other cases, the traces may be applied using etching and filling or other method of manufacturing traces. In examples where the traces are applied using printable trace material, the printable trace material may be specifically formulated to bend repeatedly and still conduct electricity.” [para. 53 and 54].  With the teachings, the traces of the bendable sensors can be a type of printed ink material that capable of conducting electricity (e.g. current flow).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to 
Isom does not explicitly mention the resistance sensor is configured to act as a capture strain gauge that measures an amount of force applied to the resistance sensor.  However, Isom further teaches “When the bendable sensor 300 is bent or deformed, the traces may sustain microscopic cracks 301. These cracks 301 may result in a step-function increase in detectable resistance. This increase in resistance may be detected by the processor or microcontroller 101 of FIG. 1. If a threshold amount of change occurs, the microcontroller may determine that a container has been opened or has been opened some amount. If smaller changes occur, the microcontroller may determine that the packaging has been twisted or tampered with, but not opened or only slightly opened” [para. 34 and 43].  Furthermore, Wikipedia cited “A conductive ink based flex sensor or bend sensor is a sensor that measures the amount of deflection or bending. Usually, the sensor is stuck to the surface, and resistance of sensor element is varied by bending the surface. Since the resistance is directly proportional to the amount of bend it is used as goniometer, and often called flexible potentiometer” and the bending is characterized that the behavior of a slender structural element subjected to an external load applied perpendicularly to a longitudinal axis of the element. With those teachings, each bendable sensor configured to response to any degree of external force applied onto the sensor and to measure any amount of external force applied to bend the metal conductive traces of the sensor, the bended amount is directly proportional to the amount of change in resistance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Per claim 5. Isom shows at Fig. 5, wherein sensor layer (502) (e.g. flexible substrate) resides between a cover layer (501) and an adhesive layer (e.g. underneath of layer 503 for adhered to layer 502), as Isom teaches that the layers are adhered to one another using some type of non-conductive adhesive.  These layers may be constructed in different orders or arrangements [para. 40-41], that constitutes the flexible substrate resides between a cover layer and an adhesive layer of the product packaging material.
Per claim 7. Isom further teaches “The pharmacy may know the board ID, the dock ID, and the prescription ID so that when they assign a prescription ID to a given board and dock, they will know which pills were given to which patient and where that patient's pills were when they were opened. Accordingly, pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” [para. 39] which constitutes the claimed the microcontroller is configured to store the obtained information, identify one or more locations of the product packaging material that have been tampered with, and create a timestamp indicating a time of accessing the sensor.
Per claim 8. Isom further teaches “The patient's reply audio or video message may indicate that the patient has taken their medication. This audio or video recording may then be sent to appropriate caregivers in a secure, encrypted manner. The data associated with the audio/video recording may be transmitted using the transmitter/receiver 605.” [para. 58], that constitutes microcontroller is configured to encrypt and wirelessly relay the information to an external device via a radio frequency identification tag or wireless link.
Per claim 20.  Isom discloses a method comprising:
sensing a value (e.g. resistance) from each {column and} row of a corresponding matrix of sensors (107, 204 and 607) [Fig. 1, sensors arranged in rows and columns, bendable sensors detected opening of a container 109 by detect the change in resistance (see para. 31)]; 
comparing the values with an initial or expected reading (e.g. 900 Ohms as a threshold amount) of the corresponding matrix of sensors to identify one or more {column and} rows with changed values [see Fig. 3 and para. 34 and 43]; 
determining a status of one or more sensors of the matrix of sensors that correspond to the one or more identified {columns and the one or more identified} rows (as cited at para. 42, “the microcontroller may track the status of a given row or set of rows of blister containers” 
detecting a tampering status of a product packaging material based on the determined status of the one or more sensors; 
recording a time that a corresponding slot of the product packaging material was opened [para. 47]; and 
comparing the recorded time and a prescribed time for consuming a corresponding medication, as recited at [para. 39] “pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” The proper consumption and the misuse of prescription can be related to the right time the container were opened and that can be determined by comparing time opened detection with prescribed time. 
Isom does not explicitly mention that the sensing a value from each column. 
Isom shows sensors are arranged in rows and columns [Fig. 1] and further recited “each trace or sensor may be individually tracked, while in other cases, the traces may be tracked in regions or groups. For instance, the microcontroller may track the status of a given row or set of rows of blister containers” [para. 42] and “if a capsule lid is bent, regardless of where the capsule is positioned within the rows of capsules (e.g., even out of order), the microcontroller may be configured to determine which exact capsule was opened and when” [para. 44].  With the teachings above, the microcontroller can be configured to selectively track the status of each exact capsule/sensor, a group of sensors, regions of sensors, given row of sensors and set of rows of sensor, which can be included one or more columns of sensors.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that one or more columns of sensors can be tracked by microcontroller as user desired, for the purpose of convenience as if each column may prescribed different type of pills and that easy for user to identify. 

7.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Mohan et al. [US 2011/0163457; Mohan].
Per claim 2. Isom further discloses a battery (104) for powering at least the microcontroller [Fig. 1, para. 29], except for not explicitly mention the battery is a thin-film Mohan discloses a device (e.g. package 100) comprises a thin film battery [para. 58]. In the same field of monitoring device, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ a thin battery as taught by Mohan to the device of Isom, for the benefit of compact and easy to install. 
Per claim 3. Isom discloses a battery above, except for not explicitly mention that battery configured to be charged by a scanning device that is obtaining information from the microcontroller.  Mohan further teaches the package 100 includes an electromagnetic power scavenging (e.g. power collection) from electromagnetic signal [para. 40], that the thin battery is being charged by converted electromagnetic signal transmitted from RF device, such as RFID reader.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the EM power scavenging wireless interface for collecting power from RFID reader as taught by Mohan, for the advantage of convenience, because the battery would be charged for operating every time communicated with electromagnetic reader. 

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Clayman [US 2010/0212565].
Per claim 4. Isom discloses the device 100 configurable to be molded onto the product packing material [Fig. 1], except for not explicitly mention that a flexible substrate with a thickness of about 1- 2 millimeters, Clayman teaches a tracking device (e.g. RFID tag) configurable to attach to article (e.g. a garment), wherein the tracking device having a thickness of about 1.5 millimeter [para. 07]. The tracking device (RFID tag) can be applied as device for detecting tamper of Isom.  Therefore, it would have been obvious to one having ordinary skill in .

9.	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Sorrells et al. [US 6,720,866; Sorrells].
Per claim 6. Isom discloses a device for detecting a tampering above, except for not explicitly mention an analog multiplexer and an analog-to-digital converter (ADC) configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a wireless sensor device 102, comprising an analog multiplexer 416 and ADC 312 [see Fig. 4A].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the analog multiplexer and ADC as taught by to the tamper detecting device of Isom, for the purpose of convenience when multiple sensors used in the same device with less connections and compact design. 
Per claim 14. Isom discloses a device for detecting a tampering above, except for not explicitly mention a digital multiplexer configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a multiplexer 1020 connected with input sensors 1024 [Fig. 10] and Sorrells further teaches sensor 204 can be binary digital [see Figs. 2A and 2B] that the multiplex 1020 capable of connected to the digital sensor (e.g. 1024a-1024c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the digital multiplexer taught by Sorrells to the tamper detecting . 

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Linsay et al.  [US 7,098,794; Linsay].
Per claim 19. Isom discloses tampering sensor above, except for not explicitly mention that the network of sensors (402 and 408) is modular and configured to line the walls of cylindrical containers, Linsay teaches a tamper-evident packaging, comprises a network of sensors is modular and configured to line walls of cylindrical containers [see Fig. 4].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the tamper sensor as a modular which attachable to wall of container as taught by Linsay to the sensor device of Isom, for the purpose of safe and convenience, because container is better protection and easy to access.    

11.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Cook et al. [US 10,579,833].
Per claim 21. Isom discloses a device for detecting a tampering of a product (e.g. pill) in a product packaging material (109) [see Fig. 1] the device comprising: 
a network of sensors (107 and 607) integrated into the product packaging material (109); wherein at least a plurality of the sensors (107 and 607) of the sensor network are implemented in response to the tampering of the product packaging material of a non-conductive product [para. 31, 34 and 54];

a communication device (transceiver 105) for relaying information regarding a status of the product packaging material by the microcontroller based on the detected changed of the sensors as the status of the product packaging material is changed, such as been twisted, tampered, slightly opened or opened [para. 45].
Isom suggested “The bendable sensors 107 may include substantially any type of sensor configured to detect movement, displacement, or opening of a container 109 or container lid or covering 108. These movements or changes may be determined by a microcontroller or processor 101 which may sample the bendable sensors 107 at various time intervals to detect changes. These changes may include changes in resistance, changes in capacitance, or changes in voltage or current” [para. 31], which means when container lid is opened or tampered the characteristic of electrical sensor is changed, however, Isom does not explicitly mention a plurality of sensors of the sensor network are implement as tank circuit sensors, a phase of each tank circuit sensor, a frequency of each tank circuit sensor, or both changing in response to the tampering of the product packing material of a non-conductive product. 
Cook discloses a tamper detection circuit assemblies and related manufacturing processes, comprising a tamper detection includes a first and second sensors substrates (111 and 121) (which can be interpreted as circuit tanks) and further teaches “ The processor 2100 performs an initial phase calibration (block 2200) for the sensor line patterns 2106 and 2108, which can compensate for differing line lengths, line thicknesses, and impedance characteristics created during manufacturing of the sensor line patterns 2106 and 2108. The phase comparator .   

12.	Claims 22 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Mehregany et al. [US 2017/0294105] and further in view of Simon [US 2020/0005237].
Per claim 22. Isom discloses a device for detecting a tampering of a product in a product packaging material, the device comprising: 
a network of sensors (107) integrated into the product packaging material (e.g. pill or medicine) wherein at least a plurality of the sensors of the sensor network are implemented as optical sensors, wherein each optical sensor is configured to detect a pattern from reflected light or an embedded character in a medication product in the product packaging material;

a communication device (transceiver 105) for relaying information regarding a status of the product packaging material by the microcontroller based on the detected changed of the sensors as the status of the product packaging material is changed, such as been twisted, tampered, slightly opened or opened [para. 45].
Isom suggested “The bendable sensors 107 may include substantially any type of sensor configured to detect movement, displacement, or opening of a container 109 or container lid or covering 108.” [para. 31].  Isom does not explicitly mention the sensor network are implemented as optical sensors.  Mehregany teaches a medicine package comprises optical sensors for monitoring the medicine tablet in a blister-card via the reflected light [see Fig. 18A and para. 205], however Mehregany does not explicitly mention that the reflected light is from a pattern of light and an embedded character in a medication in the product packaging material to determine if the medication product is genuine.  Notice: (In specification merely discloses, the optical sensor 1000 can detect a pattern from the reflected light, can detect an embedded character that is unique to pill, and the like.) at page 12, which means the optical sensor can detect a pattern from reflected light or embedded character and a like, the optical cannot detect a pattern reflected light and embedded character at the same time.
Simon teaches a scanner 210 or phone 208 to scan printed pattern barcode 204A or 2D barcode (518) and on product 206 and further teaches “the scanned information can optionally include an alphanumeric indicator printed on labels 204A and/or 204B, an alphanumeric representation of the barcode(s) or pattern printed on labels 204A and/or 204B, a picture of labels 204A and/or 204B, the date and/or time of the scan, or an identifier (ID) of the scanning party (e.g., employee ID, entity ID, device ID” [para. 17], the optical sensor can detect the barcode pattern, alphanumeric indicator, picture of labels and a like, the detected information used to determine whether the product is breached or genuine (e.g. expected signature programmed) [see Fig. 2, para. 17-18].  With that, optical sensor can be an infrared or UV light barcode sensor, which can be substituted for bendable sensors in the sensor network for detecting tampering of medication.  With the combination of Mehregany and Simon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the optical sensor as taught by the combination to the device of Isom, for benefit of reliable and increase the security in term of detection, because optical sensor is inexpensive and easy to implement. 
	Per claim 16.  Isom and the combination made of obvious in claim 22 above, except for not explicitly mention that the optical sensor is powered through near-field communication (NFC).  Simon further suggests “In some examples, the pattern/signature will only become visible when exposed to a light wave on a specific spectrum (e.g., UV or light activated patterns).” [para. 24], that the barcode sensor is powered when received certain light wave from a near-field device prior to be able to read by scanner.  Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claim invention, to implement the optical sensor that powered by NFC (e.g. UV light or light activated patterns device) as suggested by Simon for the advantage of more security, because without specific power (e.g. light patterns) the optical sensor cannot read by scanner. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685